Exhibit 10.1


AGREEMENT

AGREEMENT dated September 23, 2004 between VisualMed Clinical Systems
Corporation, a corporation incorporated under the laws of Nevada, hereinafter
referred to as the "Seller", and Ancona Mining Corporation, a Nevada corporation
hereinafter referred to as the "Buyer".

This Agreement sets forth the terms and conditions upon which the Seller is
conveying to the Buyer certain equipment and asset as set forth in "Exhibit A"
attached hereto in exchange for Twenty One Million Two Hundred Forty Four
Thousand (21,244,000) "restricted" shares of common stock of the Buyer, $0.00001
par value per share, which will represent 80.0 % of the issued and outstanding
shares of capital stock of Buyer (hereinafter the "Shares") after Closing.

Until a private placement of minimum of One Million Five Hundred Thousand
dollars (US$1,500,000), up to a maximum of Four Million dollars (US$4,000,000)
which shall occur no later than Ninety (90) days following the closing of this
Agreement, Buyer shall assume, up to a maximum amount of One Hundred Thousand
dollars (US$100,000) per month, the amounts to be disbursed to maintain the
on-going costs related to the operations of the Seller. These amounts to
maintain the on-going costs related to the operations of the Seller will be
calculated and paid back to the Buyer upon the closing of the private placement.

In addition to the foregoing, Buyer shall assume, up to a maximum amount of
Three Hundred Four Thousand Canadian dollars (CND$304,000), the amounts
disbursed from July 1, 2004 up to the closing by Third parties ("Third parties")
to maintain the on-going operating costs related to the operations of the
Seller. The above amount shall be calculated and paid on the sooner of on date
of the closing of the placement referred above, or on January 31, 2005.

In consideration of the mutual covenants, conditions and warranties contained
herein, the parties hereby agree as follows:

 

 

1

--------------------------------------------------------------------------------

I.   SALES OF THE ASSETS.

1.01     Assets being Sold. Subject to the terms and conditions of this
Agreement, the Seller is selling, assigning, and delivering the Assets to the
Buyer at the closing provided for in Section 1.03 hereof (the "Closing"), free
and clear of all liens, charges, claims, or encumbrances of whatsoever nature,
other than as described in Section 3.11 of this Agreement.

1.02     Consideration. At the Closing, the Buyer will pay the Seller for the
transfer of all of their right, title and interest in and to certain equipment
more particularly described in Exhibit A, free and clear of all encumbrances for
Twenty One Million Two Hundred Forty Four Thousand (21,244,000) "restricted"
shares of common stock of the Buyer, $0.00001 par value per share, which will
represent 80 % of the issued and outstanding shares of capital stock of Buyer
(hereinafter the "Shares") after Closing.

1.03     Closing. The Closing of the transactions contemplated by this Agreement
will take place prior to September 23, 2004, by exchange of documents.

II.   RELATED MATTERS

.



2.01     Resignation. At the Closing, or as agreed upon by the parties, all of
the current directors and officers of Buyer shall deliver their resignations and
will be replaced by Mr. Gerard Dab, Mr. Art Gelston, M.D., Mr. Philippe Panzini,
and Mr. Louis J. Lombardo.

2.03     Return of Shares of Common Stock. Prior to Closing, Capex Investments
Limited will return Twenty Five Million (25,000,000) "restricted" shares of
common stock to the Buyer and the Buyer will cause the same to cancelled by it.

III.   REPRESENTATIONS AND WARRANTIES BY THE BUYER

.



The Buyer hereby represents and warrants as follows:

3.01     Organization, Capitalization, etc.

(a)   Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the state of Nevada, and is qualified in no other
state.

(b)   The authorized capital stock of Buyer consists of 100,000,000 shares of
common stock, $0.00001 par value per share, 30,311,000 of which are validly
issued and outstanding, fully paid and nonassessable. There are no other

 

 

2

--------------------------------------------------------------------------------

securities other than as disclosed in Buyer's most recent Form 10-KSB as filed
with the Securities and Exchange Commission. The Buyer has the unqualified right
to sell, issue, and deliver the Shares, and, upon consummation of the
transactions contemplated by this Agreement, the Buyer will acquire good and
valid title to the Shares, free and clear of all liens, claims, options,
charges, and encumbrances of whatsoever nature. The Buyer acknowledges that the
Shares being acquired from the Seller are "restricted securities" as that term
is defined in Rule 144 of the Securities Act of 1933, as amended (the "Act").

(c)   Buyer has the corporate power and authority to carry on its business as
presently conducted.

3.02     No Violation. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will constitute a
violation or default under any term or provision of the Certificate of
Incorporation or Bylaws of Buyer, or of any contract, commitment, indenture,
other agreement or restriction of any kind or character to which Buyer is a
party or by which Buyer is bound.

3.03     Financial Statement. The Buyer has delivered its audited balance sheet
as at June 30, 2004, audited by Manning, Elliott LLP, and unaudited financial
statements for the period ending March 31, 2004, reviewed by Manning, Elliott
LLP, all as filed with the Securities and Exchange Commission. That balance
sheet is true and correct and a fair and accurate presentation of the financial
condition and assets and liabilities (whether accrued, absolute, contingent, or
otherwise) of Buyer as of the date thereof in accordance with generally accepted
principals of accounting applied on a consistent basis.

3.04     Tax Returns. Buyer has duly filed all tax reports and returns required
to be filed by it and has fully paid all taxes and other charges claimed to be
due from it by federal, state, or local taxing authorities (including without
limitation those due in respect of its properties, income, franchises, licenses,
sales, and payrolls); there are no liens upon any of Buyer's property or assets;
there are not now any pending questions relating to, or claims asserted for,
taxes or assessments asserted against Buyer.

 

 

3

--------------------------------------------------------------------------------

3.05     Title to Properties; Encumbrances. Buyer has title to all of its
properties and assets, real and personal, tangible and intangible, including
without limitation the properties and assets reflected in its Form 10-KSB for
the period ending June 30, 2004 and its Form 10-QSB for the period ending March
31, 2004.

3.06     Undisclosed Liabilities. Except to the extent reflected or reserved
against in its June 30, 2004 and March 31, 2004, balance sheet, Seller as of
that date and as of the date hereof, has no liabilities or obligations of any
nature, where absolute, accrued, contingent, or otherwise and whether due or to
become due. Further, the Buyer does not know or have any reasonable grounds to
know of any basis for the assertion against Buyer of any liability or
obligation, as of June 30, 2004 and March 31, 2004, of any nature or in any
amount not fully reflected or reserved against in the June 30, 2004 and March
31, 2004 balance sheets.

3.07     Absence of Certain Changes. Other than as disclosed in its most recent
Form 10-KSB for the period ending June 30, 2004 and Form 10-QSB for the period
ending March 31, 2004, Buyer has not:

(a)     Suffered any material adverse change in financial condition, assets,
liabilities, business, or prospects;

(b)     Incurred any obligation or liability (whether absolute, accrued,
contingent, or otherwise) other than in the ordinary course of business and
consistent with past practice;

(c)     Paid any claim or discharged or satisfied any lien or encumbrance or
paid or satisfied any liability (whether absolute, accrued, contingent, or
otherwise) other than liabilities shown or reflected in its June 30, 2004 and
March 31, 2004 balance sheet or liabilities incurred since June 30, 2004 and
March 31, 2004 other than the ordinary course of business and consistent with
past practices;

(d)     Permitted or allowed any of its assets, tangible or intangible, to be
mortgaged, pledged, or subjected to any liens or encumbrances;

(e)     Written down the value of any inventory or written-off as uncollectible
any notes or accounts receivable or any portion thereof, except for write-offs
of such items in the ordinary course of business and at a rate no greater than
during the fiscal year ended June 30, 2004;

 

 

4

--------------------------------------------------------------------------------

(f)     Cancelled any other debts or claims or waived any rights of substantial
value, or sold or transferred any of its assets or properties, tangible or
intangible, other than sales of inventory or merchandise made in the ordinary
course of business and consistent with past practice;

(g)     Made any capital expenditures or commitments in excess of $10,000 for
additions to property, plant or equipment;

(h)     Declared, paid, or set aside for payment to its stockholders any
dividend or other distribution in respect of its capital stock or redeemed or
purchased or otherwise acquired any of its capital stock or any options relating
thereto or agreed to take any such action;

(i)     Made any material change in any method of accounting or accounting
practice.

3.08     Litigation. There are no actions, proceedings, or investigations
pending or, to the knowledge of Buyer, threatened against Buyer, and Buyer does
not know or have any reason to know of any basis for any such action,
proceeding, or investigation. There is no event or condition of any kind or
character pertaining to the business, assets, or prospects of Buyer that may
materially and adversely affect such business, assets or prospects.

3.09     Disclosure. The Buyer has disclosed to the Seller all facts material to
the assets, prospects, and business of it. No representation or warranty by the
Buyer contained in this Agreement, and no statement contained in any instrument,
list, certificate, or writing furnished to the Seller pursuant to the provisions
hereof or in connection with the transaction contemplated hereby, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading or
necessary in order to provide a prospective purchaser of the business of Buyer
with proper information as to Buyer and its affairs.

3.10     SEC Filings.     Buyer has filed all reports required to be filed with
the United States Securities and Exchange Commission (hereinafter the "SEC").
The Seller acknowledges receipt of copies of all filings made with the SEC and
further acknowledges that all reports have been filed. In the event any
amendments must be filed to said reports as a result of this Agreement and
issuance of Shares by the Buyer to the Seller, the Seller agrees to assume and
pay all costs and expenses incurred in connection therewith, including but not
limited to legal and accounting fees, and file the same.

 

 

5

--------------------------------------------------------------------------------

3.11     Legend. The Certificates representing the Shares delivered pursuant to
this Agreement shall bear a legend in the following form:

The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the "Acts"),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from the
registration and prospectus delivery requirements of such Acts.

3.12     Holding Period. If the Shares represented by these Certificates have
been held for a period of at least one (1) years and if Rule 144 of the Act is
applicable (there being no representations by Buyer that Rule 144 is
applicable), then the Seller may make sales of the Shares only under the terms
and conditions prescribed by Rule 144 of the Act.

IV.   REPRESENTATIONS AND WARRANTIES BY THE SELLER.

The Seller hereby represents and warrants as follows:

4.01     Organization, etc. The Seller is a Corporation incorporated under the
laws of the State of Nevada.

4.02     Authority. The execution and delivery of this Agreement by the Seller
and the consummation by the Seller of the transactions contemplated hereby have
been duly authorized and approved by Seller.

4.03     No Violation.     Neither the execution nor the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, will
constitute a violation or default under any term or provision of the certificate
of incorporation or bylaws of the Seller, or of any contact, commitment,
indenture, or other agreement or restriction of any kind or character to which
the Seller is a party or by which the Seller is bound.

4.04     Representations Regarding the Acquisition of the Shares.

(a)     The undersigned Seller understands that the SHARES HAVE NOT BEEN
APPROVED OR DISAPPROVED BY THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
OR ANY STATE SECURITIES AGENCIES;

 

 

6

--------------------------------------------------------------------------------

(b)     The Seller is not an underwriter and is acquiring the Buyer's Shares
solely for investment for his or her own account and not with a view to, or for,
resale in connection with any distribution with in the meaning of the federal
securities act, the state securities acts or any other applicable state
securities acts;

(c)     The Seller understands the speculative nature and risks of investments
associated with Buyer and confirms that the Shares are suitable and consistent
with its investment program and that its financial position enables it to bear
the risks of this investment; and that there may not be any public market for
the Shares subscribed for herein;

(d)     The Shares issued for herein may not be transferred, encumbered, sold,
hypothecated, or otherwise disposed of to any person, without the express prior
written consent of Buyer and the prior opinion of counsel for Buyer that such
disposition will not violate federal and/or state securities acts. Disposition
shall include, but is not limited to acts of selling, assigning, transferring,
pledging, encumbering, hypothecating, gibing, and any form of conveying, whether
voluntary or not;

(e)     To the extent that any federal, and/or state securities laws shall
require, the Seller hereby agrees that any Shares acquired pursuant to this
Agreement shall be without preference as to assets;

(f)     Buyer is under no obligation to register or seek an exemption under any
federal and/or state securities acts for any stock of Buyer or to cause or
permit such stock to be transferred in the absence of any such registration or
exemption and that the Seller herein must hold such stock indefinitely unless
such stock is subsequently registered under any federal and/or state securities
acts or an exemption from registration is available;

(g)     The Seller has had the opportunity to ask questions of the Buyer and has
received additional information from Buyer to the extent that Buyer possessed
such information, or could acquire it without unreasonable effort or expense
necessary to evaluate the merits and risks of any investment in Buyer. Further,
the Buyer has delivered to Seller and Seller acknowledges receipt of the
following: (1) All material books and records of Buyer; (2) all material
contracts and documents relating to the proposed transactions; (3) all filings
made with the SEC; (4) all financial statements of the Buyer; and, (5) an
opportunity to question the Buyer and the appropriate executive officers;

 

 

7

--------------------------------------------------------------------------------

(h)     The Seller has satisfied the suitability standards imposed by the laws
of the State of Nevada. The Shares being issued from the Buyer have not been
registered under federal or state laws.

4.05 Title to Equipment. Seller warrants that it is the sole owner and holds
title to the property set forth in Exhibit A and the property is free and clear
of any and all claims, security interests and encumbrances of third parties. In
the event that anyone claims title to or any interest in said equipment, Seller
agrees to defend any action or claim so instituted by such third parties at its
own expense.

V.   SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION.

5.01     Survival of Representations. All representations, warranties, and
agreements made by any party in this Agreement or pursuant hereto shall survive
the execution and delivery hereof and any investigation at any time made by or
on behalf of any party.

5.02     Indemnification. The parties agree to indemnify each other and hold
each other harmless from and in respect of any assessment, loss, damage,
liability, cost, and expense (including without limitation interest, penalties,
and reasonable attorneys' fees) in excess of $1,000 in the aggregate, imposed
upon or incurred by the non-breaching party or any subsidiary of the
non-breaching party resulting from a breach of any agreement, representation, or
warranty of the breaching party. Assertion by the non-breaching party of its
right to indemnification under this Section 5.02 shall not preclude the
assertion by the non-breaching party of any other rights or the seeking of any
other remedies against the breaching party, it being acknowledged that each
party has all remedies available under applicable law.

VI.   MISCELLANEOUS.

6.01     Expenses. All fees and expenses incurred by the Seller in connection
with the transactions contemplated by this Agreement shall be borne by the
Seller and all fees and expenses incurred by the Buyer in connection with the
transactions contemplated by this Agreement shall be borne by the Buyer.

 

 

8

--------------------------------------------------------------------------------

6.02     Further Assurances. From time to time, at a party's request and without
further consideration, the other party, will execute and transfer such documents
and will take such action as the party may reasonably request in order to
effectively consummate the transactions herein contemplated.

6.03     Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon, shall inure to the benefit of, and shall be enforceable
by the prospective heirs, beneficiaries, representatives, successors, and
assigns of the parties hereto.

6.04     Prior Agreements; Amendments. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the subject
matter hereof. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns.

6.05     Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretations of this Agreement.

6.06     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of Nevada without regard to
its conflict-of-laws rules and venue of any action brought under this Agreement
will be in any state or federal court located in the state of Nevada.

6.07     Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed (registered or certified mail, postage prepaid, return
receipt requested) as follows:



If to the Seller:

VisualMed Clinical Systems Corporation

 

391 Laurier West

 

Montreal, QC

     

Attn: Mr. Gerard Dab

 

Tel: 514-274-1115



 

 

9

--------------------------------------------------------------------------------



If to the Buyer:

Ancona Mining Corporation

 

400 Burrard, Suite 1950

 

British-Columbia, Canada, V6C 3A6

     

Attn: Hugh Grenfal

 

Tel: 604-605-0885



6.08     Effect. In the event any portion of this Agreement is deemed to be null
and void under any state or federal law, all other portions and provisions not
deemed void or voidable shall be given full force and effect.

6.09     Time. Time is expressly made the essence of this Agreement.

6.10     Counterparts.     This Agreement may be executed simultaneously in
several counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Seller and the Buyer, on the date first above written.



 

BUYER:

 

Ancona Mining Corporation

     

BY:

/s/ Hugh Grenfal

 

Title: President, Hugh Grenfal

       

SELLER:

 

VisualMed Clinical Systems Corporation

       

BY:

/s/ Mr. Gerard Dab



 

Title: Chairman, Gerard Dab

 

 

 

 

10

--------------------------------------------------------------------------------